Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application filed on May 8, 2020.
Claims 1-20 are currently pending and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed on August 10, 2020 has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom on May 8, 2019. It is noted, however, that applicant has not filed a certified copy of the GB1906450 application as required by 37 CFR 1.55.

Claim Objections
Claim 2 is objected to because of the following informality: this claim recites “if predetermined criteria is met” instead of –if predetermined criteria are met--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph).  The presumption that 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.   
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph).  The presumption that 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: (1) “an ownership module configured to add ownership data to the distributed ledger …” in Claims 1, 2, 4, 14, and 15; (2) “an authentication module configured to i) query the authentication data and 
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Claim limitations (1) “an ownership module configured to add ownership data to the distributed ledger …” in Claims 1, 2, 4, 14, and 15; (2) “an authentication module configured to i) query the authentication data and ownership data …” in Claims 1, 4, 6, and 16; (3) “a creation module configured to add authentication data …” in Claims 3, 5, 7, and 17; (4) “a communication module configured to handle communications …” in Claims 4, 5, 8, 9, and 18; (5) “a receiver module configured to receive an ownership update …” in Claim 15; and (6) “a transfer module 
Because the claim limitations invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, Claims 1-18 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph limitations: in paragraph 29 of the specification, Applicant states that a module can be hardware, a combination of hardware and software, or all software.  Furthermore, Applicant states that “a module may, but is not limited to being, a process running on a processor, a processor, an object, an executable, [sic] a thread of execution, a program, and/or a computer” (emphasis added).  As noted below in the § 112(b) rejection, this is not sufficiently limited to structure and thus is not particularly pointed out or distinctly claimed.  
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-18 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding Claims 1-18, as noted above several “modules configured to” perform functions have been determined by Examiner to trigger § 112(f)’s requirement to look to the but is not limited to being, a process running on a processor, a processor, an object, an executable, [sic] a thread of execution, a program, and/or a computer.”  Thus, the modules recited in Claim 1 as well as many other modules throughout the dependent claims are not particularly pointed out or distinctly claimed because “modules” are not required to be structure and are not limited to being executed on a computer.  Thus, the metes and bounds of what a “module” is are unclear.  One of ordinary skill in the art wishing to avoid infringement would not be apprised of these metes and bounds.  Thus, the claims are not particularly pointed out or distinctly claimed and must be rejected under § 112(b).  
Further regarding Claim 14, this claim recites “An ownership module for use in the product authentication system of Claim 1.”  Yet Claim 1 already recites “an ownership module.”  This raises at least two main issues.  First, what (if anything) is the ownership module doing in Claim 14 that it would not be doing “for use” in Claim 1?  It is not particularly pointed out or distinctly claimed what, if anything, this module is doing in this claim.  Second, because it is not clear that the ownership module is doing anything in Claim 14 not already recited in Claim 1, it is not clear if Claim 14 further limits Claim 1 and thus whether a § 112(d) rejection is necessary for this claim.  Thus, this claim is further rejected under § 112(b) because the claim is not particularly pointed out or distinctly claimed.  
Further regarding Claim 16, this claim recites “An authentication module for use in the product authentication system of Claim 1.”  Yet Claim 1 already recites “an authentication 
Further regarding Claim 17, this claim recites “A creation module for use in the product authentication system of Claim 1.”  As noted above, what this module is (e.g., structurally) is not clear.  Furthermore, it is not clear what actions, if any, this module, would perform “for use” in the system of Claim 1.  Because the structure and the actions recited in Claim 17 are not particularly pointed out or distinctly claimed, the claim is further rejected under § 112(b).  
Further regarding Claim 18, this claim recites “A communication module for use in the product authentication system of Claim 1.”  As noted above, what this module is (e.g., structurally) is not clear.  Furthermore, it is not clear what actions, if any, this module, would perform “for use” in the system of Claim 1.  Because the structure and the actions recited in Claim 18 are not particularly pointed out or distinctly claimed, the claim is further rejected under § 112(b).  

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea.  See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).  
In the instant case, Claims 1-18 are directed toward a system, i.e., machine (Examiner notes that Claims 14 and 16-18 are interpreted as dependent system claims), Claim 19 is directed toward a method, i.e., process, and Claim 20 is directed toward a non-transitory computer readable medium, i.e., article of manufacture (Examiner notes that Claim 20 is interpreted to be an independent claim that incorporates the method steps of 19 as the steps performed by the non-transitory computer readable medium).  Thus, each of the claims, as construed by the Examiner, falls within one of the four statutory categories as required by step 
Claim 1.  A product authentication system comprising:
a distributed ledger on which authentication data and ownership data for a product is stored;
an ownership module configured to add ownership data to the distributed ledger upon receipt of an ownership update request from a registered user; and
an authentication module configured to i) query the authentication data and ownership data on the distributed ledger upon receipt of an authentication request from a user and to ii) relay an authentication response to the user wherein the authentication response indicates whether the product is authenticated and, if authenticated, identifies an owner of the product.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward obtaining authentication and ownership data for a product.  This is a method of organizing human activity, specifically one involving sales activities or behaviors.  See MPEP § 2106.04(a)(2)(II)(B).  Claims 19 and 20 recite similar steps and are abstract for the same reason.  Examiner notes that, alternatively, the claims can be considered to recite abstract mental processes because they recite a set of querying, i.e., look up, that could be performed mentally.  See MPEP § 2106.04(a)(2)(III).  
id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or id.  Furthermore, the use of distributed ledgers is merely a field of use or technological environment for the abstract idea of product authentication, which is insufficient to provide an integration into a practical application.  See MPEP § 2106.05(h).  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract product authentication process is merely implemented by a general purpose computer, merely uses distributed ledgers as a mere field of use or technological environment, or both.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited computers and software that provide or achieve the steps of the invention.  Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea.  
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim 
The dependent claims 2-17 are merely reciting further embellishments of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Specifically, they merely recite further authentication steps (Claims 2-4 and 15), what the data are (Claims 10-13), or labels for the different module and server components (Claims 5-9, 14, and 16-18).  In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more;” rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1, 19, and 20.  Therefore, Claims 1-20 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Leddy (US 2019/0044700).

Claim 1.  Leddy teaches: A product authentication system comprising:
a distributed ledger on which authentication data and ownership data for a product is stored (see, e.g., ¶ 18 teaching the use of a blockchain network, i.e., a distributed ledger; see further at least ¶s 46-47 teaching storing both ownership data and authenticates data for the product on the blockchain);
an ownership module configured to add ownership data to the distributed ledger upon receipt of an ownership update request from a registered user (see ¶ 38 teaching a request to obtain ownership rights over the item and ¶ 45 teaching recording that data in an item registry blockchain); and
an authentication module configured to i) query the authentication data and ownership data on the distributed ledger upon receipt of an authentication request from a user and to ii) relay an authentication response to the user wherein the authentication response indicates whether the product is authenticated and, if authenticated, identifies an owner of the product (see ¶s 46-47 teaching querying the authentication data and ownership data on the distributed ledger, e.g., at a pawn shop, to determine whether the seller is the true owner and whether the product is authenticated).

Claim 2.  Leddy teaches the limitations of Claim 1.  Leddy further teaches: The product authentication system of claim 1, wherein the ownership module is configured to receive a registration request from one or more of a producer, manufacturer, supply chain operator, retailer or customer and to register said producer, manufacturer, supply chain operator, retailer or customer as a registered user if predetermined criteria is met, such that said producer, manufacturer, supply chain operator, retailer or customer is capable of recording his/her ownership of the product (see ¶s 38-39 teaching a request to transfer from one to another, i.e., the transferee to obtain ownership rights over the item and ¶ 45 teaching recording that data in an item registry blockchain).

Claim 3.  Leddy teaches the limitations of Claim 1.  Leddy further teaches: The product authentication system of claim 1, further comprising a creation module configured to add authentication data to the distributed ledger upon receipt of a creation request from an authorised user (see, e.g., ¶ 21 teaching an “item identifier” on the blockchain that uniquely identifies the item; see also ¶ 47 teaching associating the unique item identifier with the item to verify that the product is “an authentic version of the item”).

Claim 4.  Leddy teaches the limitations of Claim 3.  Leddy further teaches: The product authentication system of claim 3, further comprising a communication module configured to handle communications between the authentication module and the distributed ledger and between the ownership module and the distributed ledger, and wherein the communication module has read and write capability on the distributed leger (see, e.g., ¶ 31 teaching an item registry network via a network connection connecting with multiple different devices and the registry 110 to record transactions, i.e., write, and to determine validity, i.e., read; see also ¶s 4, 5, and 46 teaching identifying and adding data to the blockchain, i.e., reading and writing data to and from the blockchain).

Claim 5.  Leddy teaches the limitations of Claim 4.  Leddy further teaches: The product authentication system of claim 4, wherein the communication module is further configured to handle communications between the creation module and the distributed ledger (see, e.g., ¶ 31 teaching an item registry network via a network connection connecting with multiple different devices and the registry 110 to record transactions).

Claim 6.  Leddy teaches the limitations of Claim 1.  Leddy further teaches: The product authentication system of claim 1, wherein the ownership module is provided on an ownership server and/or the authentication module is provided on an authentication server (see, e.g., ¶ 17 teaching that any of the computing devices or steps can be on an application server; see further 

Claim 7. Leddy teaches the limitations of Claim 3.  Leddy further teaches: The product authentication system of claim 3, wherein the creation module is provided on a creation server (see, e.g., ¶ 17 teaching that any of the computing devices or steps can be on an application server; see further ¶s 4, 5, and 46 teaching adding data to the blockchain regarding ownership and authenticity, i.e., creating data).

Claim 8.  Leddy teaches the limitations of Claim 4.  Leddy further teaches: The product authentication system of claim 4, wherein the communication module is provided on a communication server (see, e.g., ¶ 17 teaching that any of the computing devices or steps can be on an application server; see further, e.g., ¶ 31 teaching an item registry network via a network connection, i.e., communication module, connecting with multiple different devices and the registry 110 to record transactions).

Claim 9.  Leddy teaches the limitations of Claim 4.  Leddy further teaches: The product authentication system of claim 4, wherein the communication module is provided on the distributed ledger (see, e.g., ¶ 17 teaching that any of the computing devices or steps can be on an application server; see further, e.g., ¶ 31 teaching an item registry network via a network connection, i.e., communication module, connecting with multiple different devices and the registry 110 to record transactions on the distributed ledger).

Claim 10.  Leddy teaches the limitations of Claim 1.  Leddy further teaches: The product authentication system of claim 1, wherein the authentication response comprises further data selected from the authentication data and/or ownership data (see, e.g., ¶ 47 teaching verifying that the item is an authentic version of the item or history of the item).

Claim 11.  Leddy teaches the limitations of Claim 10.  Leddy further teaches: The product authentication system of claim 10, wherein the further data comprises an owner location (see ¶ 106 teaching the owner, e.g., of an electronic record of a train or concert ticket, using the authentication process to gain access to the location/service).

Claim 12.  Leddy teaches the limitations of Claim 1.  Leddy further teaches: The product authentication system of claim 1, wherein the authentication data comprises one or more of: an identifier; a product code; a product description; a product name; a product type; a batch identifier; a consignment code; raw material data; a manufacturer identifier; a time stamp; a date stamp; a production date; a production place; an expiry date; pricing data, temperature, pressure, spectral colour, luminosity level and destination data (see, e.g., at least ¶ 47 teachign an item identifier; see further ¶ 21 teaching the definition of “item identifier” in the disclosure of Leddy).

Claim 13.  Leddy teaches the limitations of Claim 1.  Leddy further teaches: The product authentication system of claim 1, wherein the ownership data comprises one or more of: an identifier; a shipping code; place of passage data; previous owner data; current owner data; transaction data; supply chain data; transit data; distributer data; location data; export/import data; and geographical or regional data (see at least ¶ 46 teaching determining current ownership data).

Claim 14.  Leddy teaches the limitations of Claim 1.  Leddy further teaches: An ownership module for use in the product authentication system of claim 1 (see, e.g., ¶s 40 and 46 teaching using the computer-based invention to determine ownership of an authenticated product).

Claim 15.  Leddy teaches the limitations of Claim 1.  Leddy further teaches: The ownership module of claim 14, comprising: 
a receiver module configured to receive an ownership update request from a registered user, the ownership update request comprising at least a product identifier (see ¶ 38 teaching a transferee client device that initiates transfer of ownership from one owner to a new owner); and 
a transfer module configured to transfer the ownership of at least one product associated with the product identifier to the registered user by adding details of the registered user to the ownership data associated with the product identifier in the distributed ledger (see ¶s 38-39 teaching a transferee client device and a transferor client device that work together to transfer ownership from a previous owner to a new owner including an approval or denial of the transfer). 

Claim 16.  An authentication module for use in the product authentication system of claim 1 (see, e.g., ¶ 47 teaching using the computer-based invention to authenticate a product “as an authentic version of the item”). 

Claim 17.  A creation module for use in the product authentication system of claim 1 (see, e.g., ¶s 38-39 teaching using the computer-based invention to create a new record of ownership for a transferee). 

Claim 18.  A communication module for use in the product authentication system of claim 1 (see, e.g., ¶ 31 teaching an item registry network via a network connection connecting with multiple different devices and the registry 110 to record transactions, i.e., write, and to determine validity, i.e., read; see also ¶s 4, 5, and 46 teaching identifying and adding data to the blockchain, i.e., reading and writing data to and from the blockchain). 

Claim 19.  Leddy teaches: A method for product authentication comprising: 
receiving an ownership update request comprising ownership data to be written on a distributed ledger on which authentication data is stored (see ¶s 38-39 and 45 teaching receiving a request from a transferee to transfer ownership of an authenticated product and in particular ¶ 45 teaching recording that as a node in the item registry blockchain); 
writing the ownership data on the distributed ledger (see ¶ 45 teaching writing the new ownership data on the distributed ledger);
receiving an authentication request (see ¶ 47 teaching receiving a request to verify an item as “an authentic version of the item,” noting that, e.g., ¶s 45 and 46 teach that the request may come via scanning or inputting an item identifier, which requests the data from the item registry network 102); 
querying the authentication data in the distributed ledger to verify whether or not the authentication request relates to authentication data and/or ownership data in the distributed ledger (see ¶ 47 teaching the verifier client device 108 verifies the authenticity of the product, noting that, e.g., ¶s 45 and 46 teach that the request may come via scanning or inputting an item identifier, which requests and retrieves the data from the item registry network 102); and 
transmitting an authentication response indicating whether or not the authentication request is verified and providing associated ownership data (see ¶ 47 teaching that the user verifies the product as “an authentic version of the item”). 

Claim 20.  A non-transitory computer-readable medium comprising programming instructions operable by a processor to carry out the method of claim 19.  Regarding Claim 20, Examiner notes that Leddy teaches all of the limitations, i.e., the method of Claim 19 as described above.  Leddy further teaches that its invention can be performed by a computer readable medium (see at least ¶s 54, 78, 104, and 105).  Thus, Leddy anticipates Claim 20.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Engels et al., US 2015/0134552; Liu (US 2016/0267493).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.